DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,916,383. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 21, claims 1-22 of the ‘383 patent recite a method of fabricating graphene, the method comprising: providing a patterned substrate, said patterned substrate comprising structures protrusions or indentations (see claim 1, col. 23, lines 54-55); depositing graphene oxide on the patterned substrate (see claim 1, col. 23, line 56); and reducing the graphene oxide to graphene (see claim 1, col. 23, line 57).
With respect to claim 22, claims 1-22 of the ‘383 patent recite that the patterned substrate comprises one or more plastic materials.  See claim 2.
With respect to claim 28, claims 1-22 of the ‘383 patent recite the step of ultrasonicating the graphene oxide prior to deposition.  See claim 3.
With respect to claim 29, claims 1-22 of the ‘383 patent recite that the step of depositing graphene oxide comprises a technique selected from the group containing spin coating, drop casting, pad printing, doctor blading, casting, screen printing, ink-jet printing, roll coating, and brush coating.  See claim 4.
With respect claim 30, claims 1-22 of the ‘383 patent recite that the step of reducing the graphene oxide to graphene comprises treating the graphene oxide with a high intensity light.  See claim 5.
With respect to claim 31, claims 1-22 of the ‘383 patent recite that the high intensity light is generated with a xenon flash.  See claim 6.
With respect to claim 32, claims 1-22 of the ‘383 patent recite a graphene structure produced using a method comprising the steps of: providing a patterned substrate, said patterned substrate comprising protrusions or indentations; depositing graphene oxide on the patterned substrate; and reducing the graphene oxide to graphene.  See claim 7.
With respect to claim 33, claims 1-22 of the ‘383 patent recite that the graphene structure comprises multiple layers; and the average distance between layers is greater than 0.8 µm.  See claim 8.
With respect to claim 34, claims 1-22 of the ‘383 patent recite that the average distance between layers is greater than 1.6 µm.  See claim 8.
With respect to claim 35, claims 1-22 of the ‘383 patent recite that the graphene structure comprises carbon and oxygen; and the oxygen content of the graphene structure is less than 25 at.%.  See claim 9.
With respect to claim 36, claims 1-22 of the ‘383 patent recite an electrode comprising the graphene structure of claim 32.  See claim 10.
With respect to claim 37, claims 1-22 of the ‘383 patent are considered to implicitly recite that the specific capacitance of the electrode is greater than 300 F g-1.  While claims 1-22 fail to explicitly recite this limitation, because claim 1 recites each of the structures of claim 36, claims 1-22 are also considered to implicitly recite any physical properties associated with those structures, including the specific capacitance recited in claim 37.
With respect to claim 38, claims 1-22 of the ‘383 patent recite a capacitor comprising at least one electrode of claim 36.  See claim 11.
With respect to claim 40, claims 1-22 of the ‘383 are considered to implicitly recite that the energy density of the electrode is greater than 0.300 W·h·cm-3 and wherein the power density of the electrode is greater than 300 W·cm-3.  While claims 1-22 fail to explicitly recite this limitation, because claim 1 recites each of the structures of claim 36, claims 1-22 are also considered to implicitly recite any physical properties associated with those structures, including the energy density and power density recited in claim 40.
Claims 23 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,916,383 in view of Hsieh (US Pat. App. Pub. No. 2016/0133396). 
With respect to claim 23, claims 1-22 of the ‘383 patent fail to recite that the patterned substrate comprises structures having a shape selected from cylinders, triangle-based pyramids, square-based pyramids, half spheres, rectangular prisms, triangular prisms, pentagonal prisms, hexagonal prisms, cones, and combinations thereof. 
Hsieh, on the other hand, teaches a patterned substrate comprises structures having a shape selected from cylinders, triangle-based pyramids, square-based pyramids, half spheres, rectangular prisms, triangular prisms, pentagonal prisms, hexagonal prisms, cones, and combinations thereof.  See FIGS. 1-9.  Such an arrangement results in electrodes providing the desired capacitance.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify claims 1-22 of the ‘383 patent, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 25, claims 1-22 of the ‘383 patent fail to recite that the patterned substrate has structures and the width of the structures is between 10 nm and 5 µm.  
Hsieh, on the other hand, discloses that the electrodes (and by extension, the structures on the patterned substrate) have a width of about .01 to 1000 µm.  See paragraph [0040].  Such an arrangement results in electrodes providing the desired capacitance.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify claims 1-22 of the ‘383 patent, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 26, claims 1-22 of the ‘383 patent fail to recite that the patterned substrate has structures and the distance between the structures is between 50 nm and 500 nm.
Hsieh, on the other hand, patterns a substrate for graphene disposition in order to produce a supercapacitor electrode having interdigitated fingers.  See FIG. 1A and paragraph [0060], noting that the substrate is treated to increase adhesion and printability.  The capacitance of the supercapacitor is determined and adjusted based on the distance between these structures.  Accordingly, the distance between structures is a result oriented variable, and it would have been obvious to one of ordinary skill in the art to optimize this distance through routine experimentation.  See MPEP 2145(I) and (II).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the date of application, to modify claims 1-22 of the ‘383 patent, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 27, claims 1-22 of the ‘383 patent recite that the patterned substrate has structures and the distance between the structures is between 0.1 µm and 10 µm.
Hsieh, on the other hand, patterns a substrate for graphene disposition in order to produce a supercapacitor electrode having interdigitated fingers.  See FIG. 1A and paragraph [0060], noting that the substrate is treated to increase adhesion and printability.  The capacitance of the supercapacitor is determined and adjusted based on the distance between these structures.  Accordingly, the distance between structures is a result oriented variable, and it would have been obvious to one of ordinary skill in the art to optimize this distance through routine experimentation.  See MPEP 2145(I) and (II).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the date of application, to modify claims 1-22 of the ‘383 patent, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,916,383 in view of WO 2012/137156. 
With respect to claim 24, claims 1-22 of the ‘383 patent fails to recite that the patterned substrate is transparent.
WO ‘156, on the other hand, teaches depositing graphene on a transparent substrate.  See page 6.  Such an arrangement results in an electrode having high conductivity and high electrocatalytic activity.  See page 6.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify claims 1-22 of the ‘383 patent, as disclosed by WO ‘672, in order to create an electrode having high conductivity and high electrocatalytic activity.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,916,383 in view of Zhamu et al. (US Pat. App. Pub. No. 2017/0103856). 
With respect to claim 39, claims 1-22 of the ‘383 patent fail to recite a sandwich-style capacitor comprising at least one electrode of claim 36.
Zhamu, on the other hand teaches a sandwich-style capacitor.  See FIG. 1B and paragraph [0090].  Such an arrangement results in a supercapacitor having a high active material mass load, high volumetric capacitance and high volumetric energy density.  See paragraph [0024].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify claims 1-22 of the ‘383 patent, as disclosed by Zhamu, in order to create a supercapacitor having a high active material mass load, high volumetric capacitance and high volumetric energy density.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 28, 29, 32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pat. App. Pub. No. 2015/0111039).
With respect to claim 21, Kim discloses a method of fabricating graphene, the method comprising: providing a patterned substrate (see paragraph [0049], nothing that the substrate is surface modified); depositing graphene oxide on the patterned substrate (see paragraph [0046]); and reducing the graphene oxide to graphene (see paragraph [0046], and further, paragraph [0053]).
With respect to claim 22, Kim discloses that the patterned substrate comprises polyethylene terephthalate (PET).  See paragraph [0048].
With respect to claim 28, Kim discloses ultrasonicating the graphene oxide prior to deposition.  See paragraph [0050].
With respect to claim 29, Kim discloses that the step of depositing graphene oxide comprises a technique selected from the group containing spin coating, drop casting, pad printing, doctor blading, casting, screen printing, ink-jet printing, roll coating, and brush coating.  See paragraph [0072], citing spin coating.
With respect to claim 32, Kim discloses a graphene structure produced using a method comprising the steps of: providing a patterned substrate (see paragraph [0049], nothing that the substrate is surface modified); depositing graphene oxide on the patterned substrate (see paragraph [0046]); and reducing the graphene oxide to graphene (see paragraph [0046], and further, paragraph [0053]).  See also, Example 1.  Additionally, the Office notes that claim 32 exclusively recites product-by-process limitations.  Thus, examination of claim 32 is limited to the structures implicated by each method limitation, but not the manner in which each structure is formed.  See MPEP 2113.
With respect to claim 35, Kim discloses that the graphene structure comprises carbon and oxygen (see paragraph [0078]); and the oxygen content of the graphene structure is less than 25 at.% (see table 1, noting that the carbon/oxygen ratio for each entry is 3 or more, meaning the oxygen content is 25% or less for each entry).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2015/0111039) in view of Hsieh (US Pat. App. Pub. No. 2016/0133396).
With respect to claim 25, Kim fails to disclose that the patterned substrate has structures between 10 nm and 5 µm in width.  
Hsieh, on the other hand, discloses that the electrodes (and by extension, the structures on the patterned substrate) have a width of about .01 to 1000 µm.  See paragraph [0040].  Such an arrangement results in electrodes providing the desired capacitance.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify Kim, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 26, Kim fails to disclose that the patterned substrate has structures and the distance between the structures is between 50 nm and 500 nm.
Hsieh, on the other hand, patterns a substrate for graphene disposition in order to produce a supercapacitor electrode having interdigitated fingers.  See FIG. 1A and paragraph [0060], noting that the substrate is treated to increase adhesion and printability.  The capacitance of the supercapacitor is determined and adjusted based on the distance between these structures.  Accordingly, the distance between structures is a result oriented variable, and it would have been obvious to one of ordinary skill in the art to optimize this distance through routine experimentation.  See MPEP 2145(I) and (II).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify Kim, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 27, Kim fails to disclose that the patterned substrate has structures the distance between the structures is between 0.1 µm and 10 µm.
Hsieh, on the other hand, discloses that the electrodes (and by extension, the structures on the patterned substrate) have a width of about .01 to 1000 µm.  See paragraph [0040].  Such an arrangement results in electrodes providing the desired capacitance.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify Kim, as disclosed by Hsieh, in order to produce electrodes providing the desired capacitance.
With respect to claim 30, Kim fails to disclose that the step of reducing the graphene oxide to graphene comprises treating the graphene oxide with a high intensity light.
Hsieh, on the other hand, discloses that reduction of graphene oxide to graphene is performed using xenon lamps.  See paragraph [0084], noting that the use of xenon lamps is well known to one of ordinary skill in the art.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify Kim, as disclosed by Hsieh, in order to produce graphene.
With respect to claim 31, the combined teachings of Kim and Hsieh disclose that the high intensity light is generated with a xenon flash.  See Hsieh, paragraph [0084].
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2015/0111039) in view of Zhamu et al. (US Pat. App. Pub. No. 2017/0103856).
With respect to claim 36, Kim fails to disclose an electrode comprising the graphene structure of claim 32.
On the other hand, Zhamu discloses the use of graphene structures to form an electrode of a supercapacitor.  See paragraph [0029].  Such an arrangement results in a supercapacitor having a high active material mass load, high volumetric capacitance and high volumetric energy density.  See paragraph [0024].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to modify Kim, as disclosed by Zhamu, in order to create a supercapacitor having a high active material mass load, high volumetric capacitance and high volumetric energy density.
With respect to claim 37, the combined teachings of Kim and Zhamu disclose that the specific capacitance of the electrode is greater than 300 F g-1.  MPEP 2112.01 notes that if the prior art discloses each of the structural limitations of a claim, then they are also considered to disclose any physical properties of those same structures, such as specific capacitance.
With respect to claim 38, the combined teachings of Kim and Zhamu disclose a capacitor comprising at least one electrode of claim 36.  See Zhamu, paragraph [0024].
With respect to claim 39, the combined teachings of Kim and Zhamu disclose a sandwich-style capacitor comprising at least one electrode of claim 16.  See Zhamu, paragraph [0085].
With respect to claim 40, the combined teachings of Kim and Zhamu disclose that the energy density of the electrode is greater than 0.300 W·h·cm-3 and wherein the power density of the electrode is greater than 300 Wcm-3.37.  MPEP 2112.01 notes that if the prior art discloses each of the structural limitations of a claim, then they are also considered to disclose any physical properties of those same structures, such as energy density and power density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848